                  Case 3:19-cv-00721-BAJ-SDJ    Document 25    09/09/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA


         MARIA J. VALLEJO, ET AL.                                             CIVIL ACTION

         VERSUS

         ALL WAYS AUTO TRANSPORT,                                    NO.: 19-721-BAJ-SDJ
         ET AL.


                                      RULING AND ORDER

                Before the Court is the United States Magistrate Judge’s Report and

         Recommendation (Doc. 22), proposed pursuant to 28 U.S.C. § 636(b)(1). The

         Report and Recommendation addresses Plaintiffs’ Motion for Leave to File First

         Supplemental and Amended Petition (Doc. 12). No opposition to the Motion has

         been filed. Plaintiffs, citizens of Texas, seek to add “Milford Casualty Insurance

         Company (formerly known as ‘Milwaukee Casualty Insurance Company’,)” domiciled

         in Delaware and a citizen of Texas, as a Defendant. See (Doc. 12). The Magistrate

         Judge recommended that the unopposed Motion be granted (Doc. 22, at p. 2). The

         Magistrate Judge further recommended that the matter be referred to the 18th

         Judicial District Court for the Parish of West Baton Rouge because adding Milford as

         a Defendant will destroy complete diversity among the parties. Id.

                The Report and Recommendation notified the parties that, pursuant to

         28 U.S.C. § 636(b)(1), they had fourteen days from the date they received the Report

         and Recommendation to file written objections to the proposed findings of fact,




                                                  1

18th JDC Certified and Jury
        Case 3:19-cv-00721-BAJ-SDJ     Document 25       09/09/20 Page 2 of 2




conclusions of law, and recommendations therein. No objections or responses were

filed by either party.

      Having carefully considered the underlying Complaint, the instant motion,

and related filings, the Court approves the Magistrate Judge’s Report and

Recommendation, and hereby adopts its findings of fact, conclusions of law, and

recommendation.

      IT    IS   ORDERED       that   the       Magistrate   Judge’s    Report        and

Recommendation (Doc. 22) is ADOPTED as the Court’s opinion herein.

      IT IS FURTHER ORDERED that Plaintiffs’ Motion for Leave to File

First Supplemental and Amended Petition (Doc. 12) is GRANTED.

      IT IS FURTHER ORDERED that this matter is REMANDED to the 18th

Judicial District Court for the Parish of West Baton Rouge.




                           Baton Rouge, Louisiana, this 9th day of September, 2020




                                      _____________________________________________
                                      JUDGE BRIAN A. JACKSON
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




                                            2
